   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 1 Page
                                  49-1 Filed 08/02/21  Date1Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 468




                 United States Court of Appeals
                      for the Fifth Circuit                              United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 9, 2021
                                     No. 20-40532
                                                                           Lyle W. Cayce
                                                                                Clerk

      Justin Trudeau,

                                                              Plaintiff—Appellant,

                                          versus

      University of North Texas, By and Through its Board of Regents;
      Eve Bell, in her Individual and Official Capacities; Brian
      Richardson, in his Individual and Official Capacities; Christina
      Brodie, in her Individual and Official Capacities; David Holdeman,
      in his Individual and Official Capacities; Steven Cobb, in his Individual
      and Official Capacities,

                                                            Defendants—Appellees.


                     Appeal from the United States District Court
                          for the Eastern District of Texas
                              USDC No. 4:14-cv-00723


      Before King, Dennis, and Ho, Circuit Judges.
      Per Curiam:*




             *
               Pursuant to 5th Circuit Rule 47.5, the court has determined that this
      opinion should not be published and is not precedent except under the limited
      circumstances set forth in 5th Circuit Rule 47.5.4.
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 2 Page
                                  49-1 Filed 08/02/21  Date2Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 469




             Plaintiff-appellant Justin Trudeau was disciplined by his employer,
      defendant-appellee University of North Texas, following a Title IX
      investigation that substantiated allegations of sexual harassment. Trudeau
      filed suit against the university, alleging, in relevant part, violations of the
      First Amendment, the Due Process Clause of the Fourteenth Amendment,
      and Title IX—claims which the district court dismissed with prejudice.
      Trudeau now appeals. We AFFIRM.
                                                I.
             Justin Trudeau is a tenured associate professor at the University of
      North Texas (“UNT”), where he teaches graduate and undergraduate
      courses in the department of communication studies. In the Fall semester of
      2017, Trudeau taught a graduate course, Seminar in Adaption and Staging.
      During this course, students were assigned a book titled A Director Prepares,
      the third chapter of which “referred to ʻeroticism.’” In January 2018, after
      the class had concluded, Trudeau was made aware of an official investigation
      into his conduct in the class.
             The allegations investigated included the following incidents that
      allegedly occurred over the course of the semester:

         x Trudeau informed the class that “[n]o one gets through my class
             without getting naked.”
         x Trudeau asked a student director if anyone in the class was pregnant,
             and when she responded no, he stated “[i]t’s still early in the
             semester.”
         x After a scene in which two female students kissed, Trudeau
             commented “that scene was hot.”
         x Trudeau informed a student during the staging of a play that she had
             “fuck me eyes.”
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 3 Page
                                  49-1 Filed 08/02/21  Date3Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 470



                                        No. 20-40532


         x During a performance about a cheating lover being poisoned, Trudeau
             stated the performance was “very erotic in every sense of the word.”
         x When a student was preparing for a performance wearing a yellow
             shirt cut into strips over a black top and jeans, Trudeau stated that “a
             real performer would just wear the yellow shirt.”
         x During a rehearsal, two students informed the student director that
             they were uncomfortable simulating sex on stage. Trudeau told the
             director “you would be a genius if you could get your classmates to
             simulate sex during the performance” and joked that he would give
             her an “A” if the performers were nude.
         x During a class, Trudeau called one student a “psychopath” and
             another a “pervert.”
             UNT sustained several of the allegations against Trudeau, finding
      that he had engaged in sexual harassment on multiple occasions in violation
      of UNT policy. Trudeau’s punishment included a written reprimand, loss of
      merit pay as a result of low teaching scores for that semester, and ineligibility
      for summer teaching in 2019.
             In October 2019, Trudeau brought suit against UNT, alleging
      retaliation under Title IX, denial of due process and equal protection under
      the Fourteenth Amendment, violation of the First Amendment, and breach
      of contract. Trudeau later amended his complaint, adding defendants Eve
      Bell, Christina Brodie, and Brian Richardson, and dropping his breach of
      contract claim. Following a motion to dismiss filed by defendants, the district
      court dismissed Trudeau’s Title IX, due process, and equal protection claims
      without prejudice, and his First Amendment claim with prejudice. After
      Trudeau filed a second amended complaint, the district court dismissed his
      Title IX, due process, and equal protection claims with prejudice. Trudeau




                                              3
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 4 Page
                                  49-1 Filed 08/02/21  Date4Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 471



                                             No. 20-40532


      now appeals the dismissal of his retaliation claim under Title IX1 and his First
      Amendment and due process claims.2
                                                       II.
              We review de novo a dismissal under Rule 12(b)(6). Ruiz v. Brennan,
      851 F.3d 464, 468 (5th Cir. 2017). “To survive a Rule 12(b)(6) motion to
      dismiss, the complaint does not need detailed factual allegations, but it must
      provide the plaintiff’s grounds for entitlement for relief—including factual
      allegations that, when assumed to be true, raise a right to relief above the
      speculative level.” Id. (quoting Taylor v. City of Shreveport, 798 F.3d 276, 279
      (5th Cir. 2015)).
                                                       III.
      A. Retaliation Under Title IX
              “Title IX prohibits sex discrimination by recipients of federal
      education funding.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173
      (2005). The Supreme Court has held that the private right of action implied
      by Title IX includes claims of retaliation “where the funding recipient
      retaliates against an individual because he has complained about sex




              1
                 Trudeau also offered allegations that seemed to set forth an erroneous outcome
      claim under Title IX. This claim was considered and dismissed by the district court.
      Trudeau makes no mention of that aspect of his Title IX claim on appeal and thus forfeits
      that issue. See Coleman v. United States, 912 F.3d 824, 836 n.14 (5th Cir. 2019) (reaffirming
      that failure to adequately brief an issue on appeal constitutes forfeiture of that argument).
              2
                Trudeau does not brief any argument relating to the dismissal of his equal
      protection claim. Nor does he address, beyond a single conclusory sentence, the district
      court’s dismissal of his constitutional claims against UNT and against Bell, Brodie, and
      Richardson in their official capacities on the basis of sovereign immunity. Accordingly,
      these issues are forfeited. See Coleman, 912 F.3d at 836 n.14.




                                                   4
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 5 Page
                                  49-1 Filed 08/02/21  Date5Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 472



                                            No. 20-40532


      discrimination.” Id. at 171.3 To establish a prima facie case of retaliation under
      Title IX, a plaintiff must show that (1) he engaged in a protected activity; (2)
      he was subjected to an adverse employment action, and (3) “a causal link
      exists between the protected activity and the adverse employment action.”
      Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (quoting Davis v. Dall.
      Area Rapid Transit, 383 F.3d 309, 319 (5th Cir. 2004)); see also Collins v.
      Jackson Pub. Sch. Dist., 609 F. App’x 792, 795 (5th Cir. 2015) (per curiam)
      (citing the Willis v. Cleco Title VII retaliation standard for a Title IX claim
      because both statutes have similarly worded provisions and are afforded
      similar interpretation); Taylor-Travis v. Jackson State Univ., 984 F.3d 1107,
      1119 n.43 (5th Cir. 2021) (same).
              This case turns on the third prong—the causal link between
      Trudeau’s participation in the investigation and the adverse employment
      action. In the comparable context of Title VII retaliation claims, the Supreme
      Court has applied a but-for causation standard. Univ. of Tex. Sw. Med. Ctr. v.
      Nassar, 570 U.S. 338, 360 (2013). Accordingly, we consider whether
      Trudeau’s participation was a but-for cause of his punishment. Trudeau cites
      a litany of allegations that he claims support such a causal link. In particular,
      Trudeau alleges that he was not able to “properly respond or otherwise
      defend himself” in the investigation; he was incorrectly told that as a
      “straight white male” he did not have a protected status and thus could not


              3
                  The parties debated below whether Trudeau, as the subject of the Title IX
      investigation rather than a complainant, could even bring such a retaliation claim. And
      there is reason to suspect that a respondent in a Title IX investigation does not fall under
      the umbrella of the implied right of action recognized by the Supreme Court in Jackson. See
      Jackson, 544 U.S. at 173 (“Retaliation against a person because that person has complained
      of sex discrimination is another form of intentional sex discrimination encompassed by Title
      IX’s private cause of action.”) (emphasis added). Trudeau maintains that his protected
      activity was his participation in the investigation. However, we need not consider the issue
      because Trudeau nonetheless fails to state a retaliation claim.




                                                   5
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 6 Page
                                  49-1 Filed 08/02/21  Date6Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 473



                                        No. 20-40532


      pursue claims relating to the investigation; he was given the wrong form for
      submitting a complaint; he was required to appeal to the same person who
      had been designated as the complainant; the university “desire[d] to
      advocate for the female students over men”; the university used information
      provided by Trudeau, “twisted it, and reached a conclusion based on the
      information . . . provided”; and the university failed to maintain the
      confidentiality required by its policies. Overall, Trudeau complains that the
      investigation was “predetermined, improper, deficient, and retaliatory.”
             These grievances with the investigation process do not add up to a
      claim of retaliation. Specifically, Trudeau has not plausibly alleged that the
      university punished him at the conclusion of the investigation because
      Trudeau participated in the investigation. For comparison, in another
      retaliation case similarly brought by the subject of a Title IX investigation
      rather than a complainant, the Seventh Circuit considered whether the
      plaintiff had alleged facts that indicated the university “came to its
      conclusion because it wanted to punish [the plaintiff] for defending himself
      at the proceeding.” Doe v. Columbia College Chi., 933 F.3d 849, 857 (7th Cir.
      2019). The court found that he had not, concluding that the complaint
      demonstrated only that the university had “investigated the complaint,
      considered the evidence presented by [the plaintiff], and concluded that he
      committed some of the acts that [the student] alleged.” Id. The same
      deficiencies sink Trudeau’s retaliation claim here. Though Trudeau has
      identified alleged flaws in the investigation, he has not specified a causal link
      between his participation in the investigation and the punishment that
      resulted from it.




                                              6
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 7 Page
                                  49-1 Filed 08/02/21  Date7Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 474



                                              No. 20-40532


              Trudeau attempts to salvage his pleadings by asking the court to infer
      causation based on the employer’s knowledge of his protected activity. 4 We
      have indeed held that there must be evidence that “the decisionmakers had
      knowledge of his protected activity” and that, absent such awareness, it
      cannot be said that “the decisionmakers might have been retaliating against
      the plaintiff for having engaged in that activity.” Manning v. Chevron Chem.
      Co., 332 F.3d 874, 883 n.6 (5th Cir. 2003). However, even assuming arguendo
      that knowledge alone could be enough to infer causation on these facts,
      Trudeau fails to plausibly allege that UNT’s “decision to [punish] was based
      in part on knowledge of [his] protected activity.” Medina v. Ramsey Steel Co.,
      238 F.3d 674, 684 (5th Cir. 2001) (emphasis added). This theory thus suffers
      from the same deficiencies discussed above.
              Based on the foregoing, we affirm the district court’s dismissal of
      Trudeau’s Title IX retaliation claim.
      B. First Amendment Retaliation
              To state a § 1983 claim for violation of the First Amendment right to
      free speech, employees of a public university must allege that “(1) they were
      disciplined or fired for speech that is a matter of public concern, and (2) their
      interest in the speech outweighed the university’s interest in regulating the
      speech.” Buchanan v. Alexander, 919 F.3d 847, 853 (5th Cir. 2019).5 The first


              4
                Trudeau also argues for the first time on appeal that the close temporal proximity
      between his protected activity and the adverse employment action is alone enough to
      establish causation. As this argument was not raised before the district court, it is forfeited.
      See United States v. Zuniga, 860 F.3d 276, 284 n.9 (5th Cir. 2017) (“Failure to raise a claim
      to the district court ʻconstitutes a forfeiture, not a waiver, of that right for the purposes of
      appeal.’”) (quoting United States v. Chavez-Valencia, 116 F.3d 127, 130 (5th Cir. 1997)).
              5
                 These elements are drawn from the long-established Pickering test. See Pickering
      v. Bd. of Educ., 391 U.S. 563, 568 (1968). The district court below considered whether the
      Supreme Court’s more recent opinion in Garcetti v. Ceballos, 547 U.S. 410, 413 (2006),
      which added the threshold question of whether a government employee’s speech was made




                                                     7
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 8 Page
                                  49-1 Filed 08/02/21  Date8Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 475



                                             No. 20-40532


      element involves a question of law and “[w]hether an employee’s speech
      addresses a matter of public concern must be determined by the content,
      form, and context of a given statement, as revealed by the whole record.” Id.
      (quoting Connick v. Myers, 461 U.S. 138, 147–48 (1983)). In particular, speech
      may involve a matter of public concern when it involves “an issue of social,
      political, or other interest to a community.” Id. (quoting Adams, 640 F.3d at
      564). By contrast, “[w]hen a public employee speaks in his capacity as an
      employee and on personal matters, rather than in his capacity as a citizen on
      a matter of public interest, his speech falls outside the protection of the First
      Amendment.” Id. For example, in Buchanan v. Alexander, we held that an
      education professor’s “use of profanity and discussion of her sex life and the
      sex lives of her students” did not involve a matter of public concern as it “was
      not related to the subject matter or purpose of training Pre-K–Third grade
      teachers.” Id.
              Trudeau fails plausibly to allege that his comments involved a matter
      of public concern. Trudeau’s complaint states that a book assigned to his
      students, A Director Prepares, devoted a chapter to the subject of
      “eroticism”—among six other subjects covered—and he broadly alleges that
      he was required to “talk about [sensual, erotic, or sexual themes] in his role
      as a teacher.” On appeal, he clarifies that the students’ performances drew
      their themes from the course materials, which included the book, A Director


      pursuant to his official duties, applies in the academic context. Indeed, some courts have
      declined to apply Garcetti in the “academic context of a public university.” Adams v. Trs.
      of the Univ. of N.C.–Wilmington, 640 F.3d 550, 562 (4th Cir. 2011); see also Demers v. Austin,
      746 F.3d 402, 412 (9th Cir. 2014) (“We conclude that Garcetti does not—indeed,
      consistent with the First Amendment, cannot—apply to teaching and academic writing
      that are performed ʻpursuant to the official duties’ of a teacher and professor.”). However,
      under either the Pickering or Garcetti test, a public employee must have spoken on a matter
      of public concern, and, as we conclude that Trudeau did not, we need not consider which
      test to apply.




                                                    8
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 9 Page
                                  49-1 Filed 08/02/21  Date9Filed:
                                                             of 12 08/02/2021
                                                                   PageID #: 476



                                            No. 20-40532


      Prepares. However, neither the first nor the second amended complaint
      makes any effort to connect that single chapter on eroticism in a single book
      to the specific statements for which he was punished. Moreover, it is plain
      that the alleged comments relating to students’ sex lives, encouraging nudity
      in class, and commenting on students’ mental health, did not involve a matter
      of public concern. Put simply, Trudeau does not plausibly allege that any of
      these statements—made over the course of four months—was specifically
      “germane to the subject matter” or more generally involved “an issue of
      social, political, or other interest to a community.” Id. at 853 & n.20 (first
      quoting Adams, 640 F.3d at 564; and then quoting Bonnell v. Lorenzo, 241
      F.3d 800, 820 (6th Cir. 2001)). As a result, Trudeau’s First Amendment
      claim fails.6
      C. Due Process Claim
              “To state a Fourteenth Amendment due process claim under § 1983,
      ʻa plaintiff must first identify a protected life, liberty or property interest and
      then prove that governmental action resulted in a deprivation of that
      interest.’” Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting
      Baldwin v. Daniels, 250 F.3d 943, 946 (5th Cir. 2001)). While a tenured
      professor, such as Trudeau, has a protected property interest in his continued
      employment, “the due process clause does not protect . . . specific job duties
      or responsibilities absent a statute, rule, or express agreement reflecting an



              6
                 To the extent Trudeau argues on appeal that UNT’s sexual harassment policy
      was unconstitutionally vague, that claim, set forth in his First Amended Complaint, fails.
      The First Amended Complaint contains only a single conclusory reference to the vagueness
      of the policy without any factual allegations—or even the text of the sexual harassment
      policy itself—that would support such a claim. See Taylor v. Books A Million, Inc., 296 F.3d
      376, 378 (5th Cir. 2002) (“[C]onclusory allegations or legal conclusions masquerading as
      factual conclusions will not suffice to prevent a motion to dismiss.”) (quoting S. Christian
      Leadership Conf. v. Sup. Ct. of the State of La., 252 F.3d 781, 786 (5th Cir. 2001)).




                                                   9
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 10 Page
                                  49-1 Filed 08/02/21    Date
                                                            10Filed:
                                                               of 12 08/02/2021
                                                                     PageID #: 477



                                              No. 20-40532


       understanding that he had a unique property interest in those duties or
       responsibilities.” Id.; see also Davis v. Mann, 882 F.2d 967, 973 n.16 (5th Cir.
       1989) (“[U]nless the state ʻspecifically creates a property interest in a
       noneconomic benefit—such as a particular work assignment—a property
       interest in employment generally does not create due process property
       protection for such benefits.’”) (quoting Jett v. Dall. Indep. Sch. Dist., 798
       F.2d 748, 754 n.3 (5th Cir. 1986), aff’d in part, vacated in part and remanded
       on other grounds, 491 U.S. 701 (1989)). Put another way, Trudeau is “required
       to point to some state or local law, contract, or understanding that created a
       property interest.” Gentilello, 627 F.3d at 545. We have thus stated clearly
       that “a university’s failure to follow its own internal rules does not always
       establish to a due process violation.” Wigginton v. Jones, 964 F.3d 329, 338
       (5th Cir. 2020); see also Martin v. Mem’l Hosp. at Gulfport, 130 F.3d 1143, 1147
       (5th Cir. 1997) (“[A] property interest falling under due process protections
       must be established by reference to some outside source—such as state law
       or contract.”).
               Trudeau complains that UNT violated his procedural due process
       rights by failing to adhere to its own policies and procedures during the Title
       IX investigation. In particular, Trudeau alleges that UNT prevented him
       from adequately responding to new charges, failed to give him adequate
       notice of the charges against him, caused him to forgo an appeal, failed to
       remove or replace an administrator with a conflict of interest, and took
       corrective action prior to the completion of the appeal. Trudeau cites a
       February 27, 2006 offer letter and accompanying information sheet as
       binding UNT to follow the policies and procedures set forth in its Policy
       Manual and Faculty Handbook.7


               7
                Specifically, Trudeau cites language in the offer letter stating that the letter and
       attached information sheet served “as assurance of this institution’s commitment to your




                                                    10
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 11 Page
                                  49-1 Filed 08/02/21    Date
                                                            11Filed:
                                                               of 12 08/02/2021
                                                                     PageID #: 478



                                                No. 20-40532


               “Texas law ʻgeneral[ly] reject[s] the claim that employment manuals
       issued unilaterally by an employer can per se constitute written employment
       contracts and create specific limitations which take the cases out of the at-
       will doctrine.’” Zimmerman v. H.E. Butt Grocery Co., 932 F.2d 469, 471 (5th
       Cir. 1991) (quoting Aiello v. United Air Lines, Inc., 818 F.2d 1196, 1198 (5th
       Cir. 1987) (applying Texas law)). Moreover, this court has held that, “absent
       any express reciprocal agreement . . . [,] personnel policies or employee
       handbooks ʻconstitute no more than general guidelines and do not create
       contractual rights in employees.’” Heggemeier v. Caldwell, 826 F.3d 861, 871
       (5th Cir. 2016) (quoting Garcia v. Reeves Cnty., 32 F.3d 200, 203–04 (5th Cir.
       1994)); see also Spuler v. Pickar, 958 F.2d 103, 106 (5th Cir. 1992) (“Texas
       state courts . . . uniformly embrace the notion that employee handbooks or
       manuals, standing alone, ʻconstitute no more than general guidelines,’ absent
       express reciprocal agreements addressing discharge protocols.”).
               In this case, Trudeau fails to identify such an express reciprocal
       agreement in the 2006 letter or accompanying information sheet binding
       UNT to follow the policies in its employee manual or handbook.
       Accordingly, Trudeau has not identified a property interest, created by
       contract, in the procedural protections set out in the employee manual or
       handbook.8



       appointment in accordance with the described terms” and that “[n]o previous written or
       oral commitment will be binding on the University except as specified in this letter and
       attached information sheet.” In addition, the offer letter states that “the provisions [of the
       supplementary information sheet] appropriate for you will govern your appointment.”
               8
                   Trudeau also claims that he suffered a due process deprivation as a result of
       graduate students refusing to associate with him. However, he attempts to analogize to a
       case in which the university prohibited a professor from serving as a student advisor as part
       of its official sanctions. See Smock v. Bd. of Regents of the Univ. of Mich., 353 F. Supp. 3d 651,
       655 (E.D. Mich. 2018). No such prohibition was included in the punishments levied by
       UNT. Moreover, at bottom, Trudeau has failed to allege a contractual right to that job duty.




                                                      11
   Case:
Case     20-40532    Document:
     4:19-cv-00723-RWS         00515960611
                        Document              Page: 12 Page
                                  49-1 Filed 08/02/21    Date
                                                            12Filed:
                                                               of 12 08/02/2021
                                                                     PageID #: 479



                                              No. 20-40532


                                                   IV.
               Based on the foregoing, we AFFIRM the district court’s dismissal
       of Trudeau’s Title IX, First Amendment, and due process claims.




       See Gentilello, 627 F.3d at 544 (“[T]he due process clause does not protect . . . specific job
       duties or responsibilities absent a statute, rule, or express agreement reflecting an
       understanding that [the plaintiff] had a unique property interest in those duties or
       responsibilities.”).




                                                    12
